Citation Nr: 1130169	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-32 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $8,168, to include whether the overpayment was properly created.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the RO's Committee on Waivers and Compromises (COWC) dated in December 1999, which, out of an overpayment in the calculated amount of $18,636, granted a partial recovery of $8,636 of the debt, and denied waiver of recovery of the remaining $10,000.  As explained in greater detail below, upon full review of the record, the calculated amount of debt, reduced by the partial waiver, amounts to $8,168.  This amount of debt is reflected on the title page of this decision. 

In June 2007, the appellant appeared at a videoconference hearing held before the undersigned Veterans Law Judge.  The Board remanded the matter in August 2007 for further evidentiary and procedural development.  Such development having been accomplished, the case is once again before the Board for appellate review.  


FINDINGS OF FACT

1.  An overpayment of compensation benefits was properly created and the debt of $8,168 is valid.

2.  To require recovery of the properly-created indebtedness in the amount of $8,168 from the veteran would not be unfair.


CONCLUSION OF LAW

Recovery of the remaining properly-created compensation overpayment indebtedness of $8,168 is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that claims for waiver of debt owed to the VA are governed by the provisions of Chapter 53 of Title 38 of the United States Code. This statute contains its own specific notice provisions.  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) are relevant to a different chapter of title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

History of the case

The Veteran applied for VA compensation benefits immediately upon his retirement from service.  On the December 1989 application claim form, he indicated that he would be receiving retired pay from the Department of the Air Force.  Service connection for two different disabilities was granted in a February 1990 RO decision; however, each disability was assigned a disability rating of 0 percent.  The Veteran perfected a timely appeal, claiming that compensable ratings were warranted.  The Board remanded his appeal in August 1991 and again in September 1995.  

Following the evidentiary development requested by the Board, in a July 1998 decision, the RO granted a combined disability rating of 20 percent for the Veteran's service-connected disabilities.  The grants were implemented effective as of January 1990, the month following the Veteran's retirement from active service.  The grant thus created a retroactive payment of 20 percent a month covering a period of more than eight years.  The notice letter dated in July 1998 included the exact amount of money the Veteran was retroactively owed each month from February 1990 through July 1998, an aggregate amount of money equaling more than $17,000.  The notice letter also included several VA forms explaining important information about VA benefits in general.  Included among these was VA Form 21-8764, which provided the information that "Your payments may also be affected by . . . [r]eceipt of armed forces service retirement pay, unless your retirement pay has been reduced because of award of disability compensation."  Thus, the Veteran received actual notice of this prohibition at the same time he received actual notice of the large retroactive award which had been generated by the July 1998 decision.  

Although the Veteran's claims file does not contain the accounting information reflecting exactly when the check for retroactive benefits was issued, or for exactly how much, a May 1998 computer print-out indicates that the VA had checked to see whether the Veteran was receiving military retired pay, and received the answer that he was receiving military retired pay along with the information as to the exact amount of his current monthly retiree paycheck.

A statement received from the Defense Finance and Accounting Service Center shows that that agency began reducing the Veteran's monthly paycheck by the amount of his monthly VA compensation in September 1998.  Additionally, the Veteran himself submitted a copy of his retiree account statement showing that the VA waiver was in effect as of September 1998.  

The Veteran himself wrote a letter to the VA in August 1998, indicating that he had received a VA check earlier that month in the amount of $16,804.  He noted that he believed the check to be too small, indicating that by his calculations the $16,804 amount reflected a 10 percent disability rate rather than a 20 percent disability rate.  (Careful review of the defined disability percentage payment rate in effect at the time shows that his impressions and/or calculations were simply incorrect.)  He also noted, incorrectly, that he believed he had been awarded a 10 percent disability rating for hearing loss.  (Review of his file reflects that service connection for hearing loss had been denied in February 1990, and the Veteran did not challenge this denial.)  He further noted, "Also, I am under the impression that this amount has to be offset from my regular military retirement pay that I have received.  Please advise."  

It does not appear that the RO ever directly answered the questions posed in this letter.  However, in September 1998, the RO sent a letter informing him that they proposed to stop his monthly compensation payments because he was concurrently receiving retired pay.  The Veteran again sent a letter asserting that he felt administrative error was the cause of any overpayment, as he had informed VA of his retired pay upon first applying for VA benefits.  He further asserted that he never knew he was not supposed to cash the retroactive check.

In July 1999, the VA's Debt Management Center sent him notice that he owed a debt of $17,168.  The Veteran promptly filed a formal request for a waiver of the debt in July 1999.

In a November 1999 statement to his congressman, the Veteran asserted that he phoned the RO upon receipt of the $16,804 check and was told that he could cash the check.

The RO's COWC considered the Veteran's request for a waiver and calculated the total amount of the debt to be $18,636, with no explanation as to how they arrived at this figure.  In a December 1999 decision, the COWC waived $8,636 of the Veteran's debt, holding that he therefore owed the remainder of $10,000 to the VA.  Essentially, the COWC weighed the Veteran's fault in creation of the overpayment against the VA's fault in the creation of the overpayment and determined that although both parties were at fault, the Veteran's fault was slightly greater.  The COWC thus reduced the Veteran's debt by a little less than half.  

In a January 2000 letter, the Veteran indicated he was not satisfied with this result, and wished to continue to contest the remaining debt.  In this letter, he reiterated that the Defense Finance and Accounting Service Center had begun accounting for his VA compensation as of September 1998, reducing his retired paycheck by the amount of his VA compensation in September 1998.  In February 2002, the VA re-checked and acknowledged the proper withholding by the Defense Finance and Accounting Service Center and recalculated the Veteran's debt as $16,804, the amount of the original check mailed to the Veteran.  The $2,016 difference between the $18,636 used by the COWC and the properly-calculated $16,804 was applied to the Veteran's remaining debt to VA.  An October 2004 VA Finance memorandum shows that these calculations were reviewed and confirmed.

In August 2005, the RO issued a Statement of the Case in which the recalculation of the Veteran's overall debt to $16,804, was acknowledged and the waiver of $8,636.00 was also reiterated.  Although the authors of the SOC did not explicitly perform the math or set out the result, the implicit conclusion was that the Veteran's actual remaining debt was therefore $8,168, instead of the $10,000 which had been explicitly identified in the December 1999 COWC decision.

During the June 2007 hearing, the Veteran testified that he had called the VA RO after receiving the $16,804 check, and asked how the check impacted upon his retired pay.  He further testified that he was told to go ahead and cash the check, as it was his retroactive award and he deserved it.  He testified as to his confusion over the years involving the exact amount of money at issue, and his frustration over receiving multiple letters from the VA identifying varying amounts of money that he owed.  He testified that at one point he had been receiving letters from debt collection agencies, and because his job requires a security clearance, he could not afford to have his credit rating damaged; so he paid the remainder of the debt by writing a check to VA.  He also expressed frustration over the possibility that his claims file had been tampered with by disgruntled VA employees.  He and his representative emphasized their points that the entire debt was the fault of the VA, that the Veteran had acted in good faith throughout the process, and that he should not be required to repay any portion of the debt at issue.  

Analysis

The Veteran contends that the VA erroneously gave him a lump sum check for his past-due benefits.  He asserts that the VA mismanaged his claim throughout, to include prior review of his file by a VA employee who was convicted of tampering with the claims files of other Veterans.  He asserts that the VA was on notice of his receipt of retired pay and that mailing the check in the first place represents gross error on the part of VA.

The Veteran's representative asserts on his behalf that because the RO had never responded to the Veteran's letter of August 1998, the Veteran had gone ahead and cashed the check, thus arguing that the RO's error was in its failure to respond to the Veteran's request.  In another written communication, the representative asserts that the veteran bears no fault in this matter, other than trusting the VA to properly calculate his benefits, and in trusting the VA employee who told him over the phone to go ahead and cash the check.

Validity/Creation

In the analysis of a waiver of indebtedness case, VA must make an initial determination regarding whether the debt is valid before deciding whether a waiver of the debt is in order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).

In this case, the debt was created when the VA mailed the Veteran a check for retroactive compensation benefits in the amount of $16,804, and the Veteran cashed the check.  The Veteran was in receipt of Air Force retired pay for the entire time period to which the VA retroactive compensation benefits applied.  According to the law in effect at that time, he was not entitled to receive and should not have received both retired pay and VA compensation concurrently.  38 U.S.C.A. § 5304 (West 1991).  

If a debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); see Jordan v. Brown, 10 Vet. App. 171 (1997).  Under these circumstances, the overpayment would not be properly created.  

However, an overpayment created by a combination of error on the part of both parties is valid.  This is the case here, as the Veteran was aware of the prohibition against concurrent receipt, yet he cashed the retroactive check anyway.  He was informed of the prohibition upon several occasions.  His actual knowledge is demonstrated in the record by his August 1998 letter questioning the amount of the check and the "offset" from his military retirement pay.  Although there is no VA record reflecting the phone call he has testified to making, the fact that he would make the effort to call the VA further demonstrates his actual knowledge of the rules prohibiting concurrent receipt of VA compensation and military retired pay.  His fault consists of cashing the check and spending the money, despite his knowledge that the money represented VA compensation payments for a time period in which he had already received military retired pay; not, as his representative asserts, in trusting the representations of a VA employee who most likely had no access to the Veteran's claims file when answering the Veteran's phone call, and merely repeated VA policy as to how the system was supposed to work.  

The VA's fault is manifest, in that the system did not work properly in the Veteran's case.  If VA had performed its job properly, the Veteran would not have been given a check for the entire amount of retroactive compensation due.  The VA's fault will be described in greater detail below; however, for purposes of analyzing the validity of the debt, it is sufficient to find that the error was not entirely on the part of the VA.  Thus, we hold that the debt was properly created.  

Identifying the exact amount of the debt at issue is part of the validity analysis.  The Board sympathizes with the Veteran's frustration as to the varying notices he has received over the years.  We have carefully reviewed the evidence of record and we find, as did the RO in February 2002, that the original debt is limited to the amount of the check mailed to the Veteran by the RO.  Unfortunately, the VA's accounting information reflecting the amount of this check is not contained in the Veteran's claims file despite multiple audits and the Board remand.  We therefore will accept the Veteran's consistent and unwavering statement that the amount of the original check was $16,804.  There is no reason to doubt his statements and indeed his sworn testimony on this point.  

From the original amount of $16,804, the COWC waived a portion of the debt amounting to $8,636 in December 1999.  The Board will not disturb this considered and explained decision made by the COWC.  Therefore, the remaining debt at issue here amounts to $8,168.  

With regard to the Veteran's testimony that he wrote a check for the remaining amount of his debt, the Board finds his statement to be entirely credible.  However, again, the absence of complete VA accounting records hampers our review.  The Veteran did not provide the exact amount of his check and there is no corroborating evidence available to us in his claims file.  Therefore, we cannot review whether he ended up paying more than the declared amount of his debt, totaling $8,168.  In implementing the Board's decision reached below, the RO and/or the Debt Management Center will be responsible for ensuring that the Veteran has not overpaid his debt to the government.  The Veteran and his representative are hereby notified that they bear some responsibility to ensure that the calculations inherent to this matter are performed correctly.  

Waiver

We next turn to the question of whether recovery of the properly-declared debt in the amount of $8,168 may be waived.  Initially, the Veteran contended that to repay the debt would cause him financial hardship.  Since he now has, in fact, repaid the debt, however, he contends solely that the debt was caused by VA error and that it would be unfair to require him to repay it.
 
The Committee did not find fraud, misrepresentation, or bad faith on the part of the veteran with respect to the creation of the overpayment at issue.  The Board, after an independent review of the record, concurs with this determination.  Therefore, waiver is not precluded under the provisions set forth in 38 U.S.C.A. § 5302(a).  However, to dispose of this matter on appeal, the Board must determine whether the recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.962, 1.963, 1.965(a).

The regulation provides that the standard of 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination consideration will be given to six defined elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would result in unjust enrichment, or cause undue financial hardship to the debtor; and whether repayment of the debt would defeat the purpose for which it was intended.  These elements are not intended to be all inclusive, however, as any other relevant factors should be considered.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

The Veteran's fault is as described above.  He was aware of the prohibition against concurrent receipt, yet he cashed the retroactive check anyway.  Although the Board can empathize with the temptation to cash such a large check, as a citizen of the United States and a taxpayer, the Veteran has a responsibility not only to be aware of the law, but to follow it as well, to ensure responsible administration of tax dollars in our democratic system.  We find that his actual knowledge that he did not deserve the large retroactive payment is amply demonstrated in the record.  His subsequent protestations that he did not know he should not cash the check and that he relied upon the phone conversation with a VA employee ring hollow when compared with his August 1998 letter questioning the check and the retirement pay offset, as well as his hearing testimony that even after talking with a VA employee, "I was still nervous for some reason."  Furthermore, review of the rest of the record indicates that the Veteran is a sophisticated individual who maintains a security-classified job and who can reasonably be expected to understand the situation as it applied to him.

As to the VA's fault, the VA employee who cut and mailed the check failed to note that in December 1989, the Veteran had reported he would be receiving military retired pay and also failed to note that VA had actually confirmed the retired pay and the exact amount in May 1998.  These are actions that should have been routine in the regular course of VA operations.  After the Veteran himself drew the RO's attention to his concurrent receipt, the VA miscalculated the amount of the debt upon multiple occasions, thus further confusing the matter.  Furthermore, the VA failed to respond to the Veteran's August 1998 letter requesting more information about his compensation award and the check itself.  VA could have easily rectified the mistake at that point by explaining the mistake and requesting that the Veteran simply return the check, thus avoiding this entire appeal, which has dragged on for more than twenty years now.  

The Veteran asserts that the VA's fault includes VA mismanagement of his claim including prior review of his file by a VA employee who was convicted of tampering with the claims files of other Veterans.  Although the review of his file by this employee did occur, there is no indication that his file was tampered with in any way.  When this employee's criminal conduct was initially discovered, careful reviews were performed of each file which could have been tampered with, and the Veteran's file bore no indicia of any tampering.  The Veteran was so informed of this conclusion and provided with the opportunity to inspect the file himself or to have his representative inspect it for him, but he did not respond or accept the offer at that time.  The Veteran does not assert his file was tampered with, rather he asserts that the tampering which involved other files represents general mismanagement on the part of the VA.  We respectfully disagree.  This former employee was prosecuted to the full extent of the law, served time in federal prison, and was disbarred from practicing law, all at the behest of the VA.  The VA cannot be said to bear fault in this matter, as immediate action was taken with regard to the former employee as soon as the crimes were discovered.  Furthermore, the Veteran has not presented any particular argument as to how this situation impacted upon his receipt and subsequent negotiation of a check to which he was not entitled.  

In balancing the Veteran's fault against the VA's fault, the Board initially notes that this whole situation could have been easily avoided by either party.  If the VA had performed the most rudimentary check of the Veteran's status, the vastly excessive check would not have been mailed.  If the Veteran had followed his instincts and done what he knew was the right thing, he would not have cashed the check.  He is mostly guilty of greed in this matter.  On the whole, the Board is inclined to balance the faults the same way the COWC did-apportioning somewhat more fault to the VA, because the VA failed to follow routine guidelines and procedures.  

As the fact pattern shows that the Veteran received compensation benefits to which he was not entitled, it is reasonable to conclude that he was unjustly enriched.  Thus, his failure to make restitution would result in unfair gain to the Veteran.  In this regard, we note that the Veteran's obligation to the VA carries the same weight as any other obligation.

As to the element of 'undue financial hardship,' the Board observes that the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The VA recouped a portion of the debt by withholding his monthly compensation payments.  As discussed above, the Veteran testified that he was able to repay the remainder of his debt in a lump sum by writing a check.  Furthermore, the Veteran has repeatedly failed to submit a financial status report, requested by VA upon multiple occasions for the purpose of establishing his financial position.  In fact, the Veteran himself has not claimed any financial hardship subsequent to the point when he paid off the remainder of the debt.  Thus, there is no showing that repaying this debt to the United States government and the taxpayers of the United States would cause financial hardship or deprive the Veteran of any basic life necessities.

There is no evidence that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  However, it does appear that he likely relied upon the assurances of a VA employee that his check represented past-due benefits to which he was entitled.  Although his file contains no written record of this telephone conversation, the Veteran has been generally truthful in his pursuit of this claim, and it is a reasonable story.  Without a written report of contact, which is the usual procedure for memorializing telephone conversations, we cannot review the exact details of the phone conversation, or know for sure whether the VA employee on the phone fully understood the situation or had access to the Veteran's records, etc.  As discussed above, this telephone conversation falls into the category of VA fault, although the fault in VA's failure to check the Veteran's retired pay status is so much greater.  However, we find that the Veteran may have relied upon an assurance made by a VA employee to his detriment.  

The purpose of the VA compensation program is to provide monetary recompense for the average impairment in earning capacity resulting from service-connected diseases and injuries.  However, at the time when the Veteran received the erroneous check, Congress had prohibited veterans from receiving VA compensation and retired pay at the same time.  38 U.S.C.A. § 5304 (West 1991).  Instead, as explained in multiple documents contained in the Veteran's file, and as the Veteran knew at the time, the VA paid compensation benefits, which were not taxed, and compensation recipients waived that amount of money from their retired military pay, which was subject to taxation.  Thus, by essentially accepting both forms of payment, the Veteran was subverting the intention of Congress.  Therefore, we hold that waiving the entire indebtedness resulting from the overpayment of VA compensation benefits would defeat the purpose of the VA compensation benefit as defined by Congress at that point in time.  

Conclusion

Based on a thorough review of the relevant evidence in this matter, and for the reasons and bases expressed above, it is the decision of the Board that the preponderance of the evidence is against a waiver of recovery of the remainder of the indebtedness resulting from the overpayment of the veteran's compensation benefits, in the amount of $8,168, based on the standard of equity and good conscience.  As described above, however, the RO and/or the VA's Debt Management Center must review their accounting records carefully to ensure that the Veteran has not already repaid more than $8,168; and if so, to refund the difference to him.  





ORDER

Waiver of recovery of debt in the amount of $8,168, resulting from the overpayment of compensation benefits is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


